DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11 June 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 11-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Suchland [US 10534525 B1] (hereinafter “Suchland”).
	Independent Claims:
	Per claim 1, Suchland teaches a method, comprising:
determining, by a computing device (the processing device of the media capture device 502, which may be a mobile phone, see col. 14, lines 23-26), an amount of available storage in a user mobile device by analyzing the user mobile device (see col. 14, lines 26-31, the media capture device 502 may have a limited amount of on-board storage 512, see col. 16, lines 56-66, the media capture device determines that available on-board storage may be insufficient);
predicting, by the computing device, an amount of storage in the user mobile device that will be required for a future operation of the user mobile device (see col. 16, lines 44-66, the media capture device determines the available on-board may be 
identifying, by the computing device, an amount of data stored on the user mobile device that has not been previously backed up to an external storage device (see col. 16, lines 50-66, the media capture device 502 uploads media contents buffered in the on-board storage 512 and erases uploaded contents, therefore it must be aware which contents have not been uploaded in order to determine which contents are not to be selected for erasure), the external storage device being external to the user mobile device (the claimed external storage device being distributed system 508, see col. 14, lines 21-22 and Fig. 5);
backing up, by the computing device and to an external backup device, a portion of the data that has not been previously backed up (see col. 16, lines 50-66, the media capture device 502 uploads media content buffered in the on-board storage 512), the external backup device being external to the user mobile device (the claimed external backup device is remote storage resource 506, see col. 14, liens 21-22 and Fig. 5); and
deleting, by the computing device, from the user mobile device the data that is backed up to the external backup device (see col. 16, lines 56-66, the media capture device 502 may erase the uploaded media content),
wherein a sum of an amount of the data deleted and the amount of available storage in the user mobile device is greater than the predicted amount of storage (see 
the backing up is performed after the predicting and automatically while the user mobile device is connected to a network (see col. 16, lines 50-66, the backing up is performed as a result of the media capture device’s determination and estimation, it requires uploading through a network, and it is performed automatically without manual control or human user intervention).
Per claim 14, the claim is the computer program product claim (see Suchland, exemplary claim 6) corresponding to the method claim 1, and is rejected on the same grounds mutatis mutandis, with the difference of mapping the claimed external back up device to a laptop computer in Suchland (see Suchland, col. 17, lines 45-61, content 504 is automatically uploaded to a local laptop computer system, which is tasked with uploading content 504 to distributed system 508).  Suchland further teaches the external backup device is another mobile device (see col. 17, lines 45-61, the local laptop). 
Per claim 18, the claim is the system claim (see Suchland, exemplary claim 12) corresponding to the method claim 1, and is rejected on the same grounds mutatis mutandis.  Suchland further teaches the future operation being at a location outside of any network that is connected to the Internet (see col. 4, lines 25-30, col. 27, lines 55-58 and col. 30, lines 6-10, network 106 may be an intranet, a local area network, a virtual private network or any other type of network that may not be connected to the Internet).
	Dependent Claims:
Per claim 2, Suchland further teaches the future operation is capturing an image (see col. 2, lines 52-55, capturing images).
	Per claim 3, Suchland further teaches the network is a WiFi network (see col. 14, lines 29-31, offloading through a Wi-Fi networking).
	Per claim 7, Suchland further teaches determining, by the computing device,
which data of the data that has not been previously backed up is the portion of the data that is backed up (although not specifically disclosed in Suchland, the offloading of images to distributed system 508 requires some type of determining of which of the data yet to be offloaded is to be offloaded during the offloading procedure, even random selection may qualify as a type of determining).
	Per claim 8, Suchland further teaches the determining which data is the portion of the data that is backed up comprises categorizing the data using an object detection algorithm (although not specifically disclosed in Suchland, the offloading of images to distributed system 508 requires some type of determining/categorizing including random selection of which of the data yet to be offloaded is to be offloaded during the offloading procedure, and it should also be pointed out that the term “object detection algorithm” may be broadly interpreted as any method used to detect, select or categorize an object/image/content for offloading).
	Per claim 11, Suchland further teaches the external backup device is a storage device located in a cloud computing network (see Fig. 5, the remote storage resource 506 is located in distributed system 508, which is broadly and reasonably interpreted as the claimed cloud computing network, see col. 14, lines 21-22 and Fig. 5).
Per claim 12, Suchland further teaches the external backup device is a computing device that is directly wirelessly connected to the user mobile device (see col. 4, lines 25-30, col. 14, lines 29-31, col. 27, lines 55-58 and col. 30, lines 6-10, network 106 may be a Wi-Fi/wireless intranet or a local area network).
	Per claim 13, Suchland further teaches the future operation is at a location outside of any network that is connected to the Internet (see col. 4, lines 25-30, col. 27, lines 55-58 and col. 30, lines 6-10, network 106 may be an intranet, a local area network, a virtual private network or any other type of network that may not be connected to the Internet).
	Per claim 15, Suchland further teaches the future operation is capturing an image (see col. 2, lines 52-55, capturing images).
	Per claim 17, Suchland further teaches the future operation is at a location outside of any network that is connected to the Internet (see col. 4, lines 25-30, col. 27, lines 55-58 and col. 30, lines 6-10, network 106 may be an intranet, a local area network, a virtual private network or any other type of network that may not be connected to the Internet).
	Per claim 19, Suchland further teaches the future operation is capturing an image (see col. 2, lines 52-55, capturing images).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suchland, in further view of Villena et al. [US 10,051,142 B1] (hereinafter “Villena”).
	Dependent Claims:
	Per claim 4, Suchland does not specifically teach the predicting is based on planned travel of a user of the user mobile device.  Villena teaches a similar image capture invention wherein available storage capacity and estimation of predicted future storage needs for capture image are factored into future image capturing operations.  Villena also teaches the estimation of predicted future storage needs may be based on whether the user’s location is a tourist location and on whether the user’s calendar information indicates the user may be attending a certain event, which may indicate a greater need for storage capacity for capture images (see Villena, col. 19, lines 30-43).  Both type of information may be viewed as information related to the user’s planned travel.  As such, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Suchland and Villena in order to more accurately predict future storage capacity needs based on user mobile device’s location and calendar information.
Per claim 5, the combined teaching of Suchland and Villena further teaches the computing device obtains the planned travel of the user from a calendar in the user mobile device (see Villena, col. 19, lines 30-43 for calendar information).
	Per claim 16, the claim is the computer program product corresponding to the methods taught by claims 4 and 5 as set forth above, and is rejected on the same ground mutatis mutandis.
Allowable Subject Matter
Claims 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 6, the cited prior art references fail to teach or sufficiently suggest the predicting is based on travel itineraries of a plurality of other user mobile devices.
Per claim 9, the cited prior art references fail to teach or sufficiently suggest the object detection algorithm is K-means clustering implemented on a convolutional neural network (CNN).
Per claim 10, the cited prior art references fail to teach or sufficiently suggest the object detection algorithm is a convolutional neural network long short-term memory (CNN-LSTM) algorithm.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

5 March 2022